Title: From John Adams to Benjamin Stoddert, 18 September 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Sept. 18 1800

Enclosed is a letter from Mr. Otis & another from Mr. Bussey, recommending Mr. Payton Gay of Dedham to be an officer of marines. Enclosed also is a letter from Dr. Charles Blake requesting to be a surgeon in the army or navy. Dr. Blake served on board the constitution untill he was promoted in the army. I submit them all to your consideration
With sincere esteem
